                                            Case 4:19-cv-06327-PJH Document 52 Filed 08/24/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        SHALAMON DUKE,
                                                                                        Case No. 19-cv-06327-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER DIRECTING PARTIES TO
                                                                                        REFILE PROTECTIVE ORDER
                                  10       CITY COLLEGE OF SAN FRANCISCO,
                                           et al.,                                      Re: Dkt. No. 50
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ “Stipulated Protective Order.” Dkt. 50.

                                  15   Sections 9(b)–(c) of the Northern District of California’s Model Protective Order for

                                  16   Standard Litigation (“Model Order”) allow a non-party certain protections concerning its

                                  17   confidential and contractually-protected information that is in the possession of a party

                                  18   and subject to production in an action. Additionally, section 12.3 regarding “Filing

                                  19   Protected Material” provides instructions regarding filing protected material under seal.

                                  20   The proposed order does not include those sections and, based on the court’s review,

                                  21   provides no substitute in their place.

                                  22          The court DENIES the parties’ proposed order (Dkt. 50) and ORDERS that the

                                  23   parties refile1 a proposed order that, at a minimum, includes materially similar language

                                  24   to sections 9(b)–(c) and 12.3 of the Model Order, available on the court’s website under

                                  25
                                       1 Additionally, the court notes that Civil Local Rule 5-1(i) requires the filer of any
                                  26
                                       document to attest that concurrence in the filing of the document has been obtained from
                                  27   each of the other signatories. The filer’s attestation may be incorporated into the
                                       document itself or take the form of a declaration attached to the document. Any future
                                  28   joint filings, including the refiling of this protective order, should include either an
                                       attestation or declaration as required by Civil Local Rule 5-1(i).
                                          Case 4:19-cv-06327-PJH Document 52 Filed 08/24/20 Page 2 of 2




                                  1    “Forms”—“Model Protective Orders.”

                                  2          IT IS SO ORDERED.

                                  3    Dated: August 24, 2020

                                  4                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  5                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
